Case 3:20-cv-00716-TAD-KDM Document 42 Filed 05/13/21 Page 1 of 1 PageID #: 801




                           UNITED STATES DISTRICT COURT

                          WESTERN DISTRICT OF LOUISIANA

                                     MONROE DIVISION

TALBOT'S PHARMACEUTICALS                             CIV. ACTION NO. 3:20-0716
FAMILY PRODUCTS L. L. C.

VERSUS                                               JUDGE TERRY A. DOUGHTY

SKANDA GROUP INDUSTRIES                              MAG. JUDGE KAYLA D. MCCLUSKY
L. L. C., ET AL.

                                       JUDGMENT
         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         IT IS ORDERED that Defendants’ motion to dismiss for lack of personal jurisdiction,

 improper venue, or in the alternative, to transfer venue [doc. # 27] is GRANTED IN PART AND

 DENIED IN PART. To the extent that Defendants move to dismiss Plaintiff’s breach of contract

 claim against Defendant, Nagendra Karri, the motion is GRANTED, and the claim is

 DISMISSED, without prejudice. The motion is otherwise DENIED.

         MONROE, LOUISIANA, this 13th day of May, 2021.




                                                     ____________________________________
                                                     TERRY A. DOUGHTY
                                                     UNITED STATES DISTRICT JUDGE
